                                                            David M. Freeman, Esq.
                                                            Email: dfreeman@hwb-law.com

                                                            Attorneys for Katmai Water Taxi, LLC

                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                                           FOR THE DISTRICT OF ALASKA

                                                               KATMAI WATER TAXI, LLC,

                                                                                          Plaintiff,

                                                                         v.

                                                               NW BEND BOATS, LLC d/b/a
                                                               NORTH RIVER BOATS,
                                                                                                                    Case No. 3:21-cv-_____________
                                                                                          Defendant.                IN ADMIRALTY UNDER RULE 9(h)
                                                                              ORIGINAL COMPLAINT OF KATMAI WATER TAXI, LLC
                                                                    Plaintiff KATMAI WATER TAXI, LLC (“Katmai” or “KWT”), files this Original
HOLMES WEDDLE & BARCOTT, PC




                                                            Complaint in Admiralty under Rule 9(h) of the Federal Rules of Civil Procedure against Defendant
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            NW Bend Boats, LLC d/b/a North River Boats (“North River” or “NRB”) and would respectfully
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            show as follows:

                                                                                                        THE PARTIES

                                                                    1.         KWT is a limited liability company organized and existing pursuant to the laws

                                                            of the State of Alaska. KWT’s principal place of business is in King Salmon, Alaska, which is

                                                            within this District.

                                                                    2.         NRB is an Oregon limited liability company organized and existing pursuant to

                                                            the laws of the State of Oregon. NRB may be served by and through its registered agent for

                                                            service of process, Melvin Grove, 2281 E. Sun Mountain, Suite B, Wasilla, AK 99654.

                                                                                                   JURISDICTION AND VENUE

                                                                    3.         Personal jurisdiction exists over NRB in this District because the negligent acts

                                                            and/or omissions of NRB giving rise to these claims occurred in Alaska. KWT is an Alaskan

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                    Page 1 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1          Filed 05/07/21 Page
                                                                                                                                 Case1No.
                                                                                                                                       of3:21-cv-_________
                                                                                                                                          10
                                                            entity. Alternatively, the acts, errors, and omissions of NRB giving rise to the alternate breach

                                                            of contract claim occurred in Alaska. Complete diversity exists between the parties.

                                                                   4.      Subject matter jurisdiction.

                                                                                     a.    KWT alleges and contends that NRB committed a maritime tort,

                                                                           making this action an Admiralty and Maritime Claim within the meaning

                                                                           of Federal Rule of Civil Procedure 9(h). Thus, subject matter jurisdiction is

                                                                           appropriate under 28 U.S.C. §1333, insofar as the alleged negligence involved the

                                                                           operation of a vessel, occurred on navigable waters, with a genuine (not just

                                                                           potential) disruption of maritime commerce, as well as exhibits a significant

                                                                           relationship to traditional maritime activity (passenger transportation).

                                                                                     b.    Alternatively, diversity jurisdiction is proper (either for a tort
HOLMES WEDDLE & BARCOTT, PC




                                                                           claim or the alternate breach of contract claim) under 28 U.S.C. § 1332, as the
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                           amount in controversy exceeds $75,000 and the parties are citizens of different
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                           states.

                                                                   5.      Venue is proper in this District under 28 U.S.C. §1391(b) because a substantial

                                                            part of the events or omissions giving rise to the claim occurred within the same.

                                                                     BACKGROUND INFORMATION REGARDING KWT AND NRB’S RELATIONSHIP

                                                                   6.      KWT, formed in 2018, is the sister company of Alaska’s Gold Creek Lodge, LLC.

                                                            KWT is located in Southwest Alaska in King Salmon, Alaska, which is near the Katmai National

                                                            Park and Preserve (“KNPP”).

                                                                   7.      In 2018, KWT secured a 2-year conditional contract with the U.S. National Park

                                                            Service (“NPS”) where KWT could operate a passenger boat to transport park visitors to Brooks




                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                   Page 2 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1        Filed 05/07/21 Page
                                                                                                                               Case2No.
                                                                                                                                     of3:21-cv-_________
                                                                                                                                        10
                                                            Falls, Alaska in KNPP from June 1 until September 25. Following the conclusion of the second

                                                            year, KWT would be eligible to bid for a 10-year exclusive contract for the same trip.1

                                                                       8.      KWTs business model is simple: rather than hire small, noisy float planes to take

                                                            passengers in small groups, KWT’s water taxi would depart from Lake Camp and travel 45

                                                            minutes inland to Brooks Falls in KNPP to view bears feasting on salmon spawning upstream over

                                                            small waterfalls. KWT’s business was the first of its kind in KNPP. 2
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                       9.      As is shown below and will be shown in the course of this litigation, KWT believed

                                                            it was reasonably projected to earn over $2,000,000 in annual revenue over this 3-month period.




                                                              1
                                                                  Due to the COVID-19 global pandemic, NPS extended the 2-year conditional contract by one additional year.
                                                              2
                                                               The image above is from the KNPP website, which actually offers a “bear cam” where one can watch the bears.
                                                            See https://www.nps.gov/katm/planyourvisit/bear-watching.htm.

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                             Page 3 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1               Filed 05/07/21 Page
                                                                                                                                      Case3No.
                                                                                                                                            of3:21-cv-_________
                                                                                                                                               10
                                                                       10.     On or about February 16, 2019 KWT entered into the first of a series of Purchase

                                                            Orders with NRB.          In exchange for the total price of $708,000.00, NRB was to design,

                                                            manufacturer, test, certify, and deliver a 2018 38’ Liberty Sub T – Twin Diesel Jet 24-passenger

                                                            water taxi dubbed “Otis.” As part of this purchase, KWT and NRB specifically agreed on a line

                                                            item for sea trials and United States Coast Guard (“USCG”) approval for the Otis.

                                                                       11.     In contrast to small, noisy float planes, Otis is a large, enclosed water taxi with

                                                            spacious seating. Otis provides easier access to handicapped and elderly guests, is able to carry

                                                            more luggage and gear, and because it is on the water as opposed to flying above it, Otis is less

                                                            affected by weather conditions (such as fog or wind) that would otherwise ground float planes.

                                                            Finally, the cost of a ticket on Otis is considerably cheaper than using a float plane. In short, Otis

                                                            is a unique, cheaper, and more efficient travel option for the thousands of annual travelers to
HOLMES WEDDLE & BARCOTT, PC




                                                            Brooks Falls than using float planes to view the bears.
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                       12.     The construction of Otis was substantially complete on or about April of 2019.
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            NRB issued a manufacturer’s Certificate of Origin on May 1, 2019. It should be undisputed that

                                                            the Otis is a vessel under the meaning of United States Admiralty and Maritime law.3

                                                                       13.     Regrettably, only days before KWT was to take possession and title of Otis and as

                                                            laid out in greater detail below, on June 1, 2019 NRB’s Director of Sales and unlicensed “captain”

                                                            Mike Blocher ran the Otis aground during sea trials. As this Complaint details, the negligence of

                                                            NRB in using Blocher to conduct the sea trials in Alaska was, is, and may very well continue to

                                                            be devastating to KWT’s business and reputation, as well as to KWT’s future prospects to earn a

                                                            10-year exclusive transportation contract with the National Parks Service.




                                                              3
                                                                  See 1 U.S.C. §3.

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                     Page 4 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1           Filed 05/07/21 Page
                                                                                                                                  Case4No.
                                                                                                                                        of3:21-cv-_________
                                                                                                                                           10
                                                                                                      THE ACCIDENT

                                                                     14.    On May 31, 2019 Otis launched from Lake Camp, intending to travel up the

                                                            Naknek River towards Brooks Falls. This trip was part of the Otis’ sea trials for the USCG.

                                                                     15.    NRB’s agent and Director of Sales Mike Blocher was in sole command and control

                                                            of the vessel. Blocher was responsible for piloting the Otis through a narrow channel of water

                                                            exiting the Naknek River towards the Naknek Lake entrance. Unknown to KWT at the time,

                                                            Blocher did not possess the required United States Coast Guard license to pilot this vessel.

                                                                     16.    There were only 3 channel markers over a 3-mile stretch in place at the time. Safe

                                                            passage during this first trip was identified solely through visual reconnaissance, i.e. standing on

                                                            the edge of the boat and looking down. This safe passage was then marked on Otis’ Garmin GPS

                                                            for future trips – thus, the GPS data was critical to safe passage through this approximately 3-mile-
HOLMES WEDDLE & BARCOTT, PC




                                                            long narrow channel without running aground.
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                     17.    The May 31, 2019 trip was cut short when Blocher incompetently failed to ensure
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Otis’ engine room dampers were open and/or operational, forcing Otis to return to the launching

                                                            point.

                                                                     18.    Mike Blocher’s negligence and incompetence was just beginning. On June 1, 2019

                                                            at approximately 8 am, under the control of Mike Blocher, the Otis re-launched in the Naknek

                                                            River, intending to travel through the same channel towards Naknek Lake and Brooks Falls. The

                                                            purpose of this June 1, 2019 trip was for NRB to continue sea trials and obtain United States Coast

                                                            Guard approval, which was required to carry more than 6 passengers.

                                                                     19.    Immediately after the boat was launched, the Garmin GPS and instrument panel

                                                            installed by Blocher and NRB malfunctioned, making it either difficult or impossible for Blocher

                                                            to use to safely navigate. The malfunctioning instrument panel was Otis’ sole source for display

                                                            of speed, fuel, heading, water depth, ground profile and GPS location.

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                    Page 5 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1         Filed 05/07/21 Page
                                                                                                                                Case5No.
                                                                                                                                      of3:21-cv-_________
                                                                                                                                         10
                                                                    20.     Without a functioning GPS, Blocher was unable to access and follow the

                                                            coordinates identifying safe passage through the channel marked during the May 31, 2019 trip, yet

                                                            he proceeded recklessly nonetheless. In other words, Blocher was traveling blind, without

                                                            knowing his speed, heading, water depth, ground profile or safe navigation way points.

                                                                    21.     A reasonable master, faced with an unmarked, winding and narrow underwater

                                                            channel and a malfunctioning GPS would have turned back. Likewise, a reasonable master would

                                                            have obeyed the Inland Rules of Navigation concerning a vessel losing navigational systems.

                                                            Instead, Blocher continued on, blind and reckless.

                                                                    22.     Just prior to entering the unmarked channel, Blocker asked Rob Ellis, untrained by

                                                            NRB to operate the Otis and on board as merely a passenger and observer, to take the helm so

                                                            Blocker could continue to troubleshoot the broken GPS. Blocher then directed Ellis to adjust his
HOLMES WEDDLE & BARCOTT, PC




                                                            course to the right (starboard). Seconds later, at Blocher’s direction Ellis exited the channel and
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            struck an underwater boulder, grounding the Otis and causing the damages for which KWT now
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            seeks to recover.

                                                                    23.     Otis was left stranded in the mouth of Lake Naknek for 3 days, and was out of

                                                            commission for an additional 6 weeks for repairs and re-inspections. This time out of service

                                                            constituted over half of the time KWT had been granted to offer this transportation service by the

                                                            National Park Service. KWT was forced to refund hundreds of thousands of dollars in pre-sold

                                                            tickets. NRB’s negligence further threatened the very conditional authorization KWT was

                                                            operating under at the time of this accident and placed KWT’s eligibility to bid for the 10-year

                                                            exclusive contract at risk.

                                                                                          FIRST CAUSE OF ACTION – NEGLIGENCE

                                                                    24.     The facts alleged supra are incorporated by reference.



                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                  Page 6 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1        Filed 05/07/21 Page
                                                                                                                               Case6No.
                                                                                                                                     of3:21-cv-_________
                                                                                                                                        10
                                                                      25.      KWT asserts a Claim for negligence under the General Maritime Law of the United

                                                            States (“GML”) 4 against NRB. Specifically, NRB, through the conduct of Blocher, owed KWT a

                                                            duty to competently and safely navigate the Otis during the sea trials. NRB breached that duty,

                                                            and was negligent and negligent per se in the following ways:

                                                                                        a.        Defendant’s agents and employees who were in charge of the

                                                                               navigation of the water taxi as alleged herein were not attentive to their duties

                                                                               and were not maintaining a proper and alert lookout;

                                                                                        b.        Defendant’s agents and employees operated, captained and/or

                                                                               directed the water taxi without the required captain’s license in violation of 49

                                                                               U.S.C. 8905;

                                                                                        c.        Defendant’s agents and employees operated, captained, and/or
HOLMES WEDDLE & BARCOTT, PC




                                                                               directed the water taxi without a functioning navigational device in an unmarked
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                               underwater shallow channel;
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                        d.        Defendant’s agents and employees failed to anchor the water taxi

                                                                               and/or return to port when Defendant’s agents and employees were unable to see

                                                                               or navigate the waterway safely;

                                                                                        e.        Defendant’s agents and employees were unreasonable in their

                                                                               navigation and operation of this vessel; and

                                                                                        f.        Other negligent acts or omissions to be proven at trial.

                                                                      26.      The breaches of these duties owed by NRB to KWT proximately caused KWT

                                                            damages as described below.




                                                             4
                                                                 Or, alternatively, if Admiralty Jurisdiction does not exist, under Alaska law.

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                             Page 7 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1                  Filed 05/07/21 Page
                                                                                                                                         Case7No.
                                                                                                                                               of3:21-cv-_________
                                                                                                                                                  10
                                                                   27.     The aforesaid collision and damages resulting therefrom were not caused or

                                                            contributed to by any fault or negligence of KWT, nor any persons for whom KWT was or is

                                                            responsible, but were caused solely by and due solely to the fault and negligence of NRB and

                                                            its employees and servants in charge.

                                                                               SECOND CAUSE OF ACTION – NEGLIGENT ENTRUSTMENT

                                                                   28.     The facts alleged supra are incorporated by reference.

                                                                   29.     NRB knew, or in the exercise of reasonable care should have known, that Mike

                                                            Blocher was an unlicensed captain, was incompetent, careless or otherwise unqualified to

                                                            operate the Otis. NRB was negligent in the supplying, entrusting, or lending the Otis to Blocher,

                                                            and the same negligence was the proximate cause of this accident and KWT’s damages.

                                                                                  THIRD CAUSE OF ACTION – BREACH OF CONTRACT
HOLMES WEDDLE & BARCOTT, PC




                                                                   30.     The facts alleged supra are incorporated by reference.
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                   31.     KWT asserts an alternative claim for breach of contract against NRB. Through a
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            series of purchase orders, NRB agreed to build, design, manufacture and deliver to KWT a vessel

                                                            that was fully functioning. NRB further agreed the delivered vessel would pass sea trials,

                                                            administered by a fully licensed captain and/or master, and thereby obtain United States Coast

                                                            Guard authorization for the Otis.

                                                                   32.     NRB failed to provide a licensed and competent captain and/or master to perform

                                                            sea trials. Indeed, upon information and belief, NRB knew Blocher held no master’s license from

                                                            the USCG, and thus was an inappropriate and unqualified person to conduct the sea trials.

                                                            Nevertheless, NRB sent Blocher to conduct the sea trials, breaching the contract. As a result, NRB

                                                            breached its contract with KWT and the same was the proximate cause of KWT’s damages,

                                                            described below.

                                                                   33.     All conditions precedent have been satisfied by KWT.

                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                 Page 8 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1       Filed 05/07/21 Page
                                                                                                                              Case8No.
                                                                                                                                    of3:21-cv-_________
                                                                                                                                       10
                                                                                                           DAMAGES

                                                                   34.     KWT incorporates all factual allegations made above.


                                                                   35.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

                                                            KWT has suffered, sustained and incurred, and in reasonable probability will continue to suffer,

                                                            sustain and incur, the following injuries and damages, among others:

                                                                   36.     Reasonable and necessary repairs to the Otis;

                                                                   37.     Past and future lost profits;

                                                                   38.     Past and future lost business reputation;

                                                                   39.     Past payroll and expenses for the downtime during repairs;

                                                                   40.     Past out of pocket expenses to provide alternative transportation for customers

                                                            expecting to travel on the OTIS; and
HOLMES WEDDLE & BARCOTT, PC




                                                                   41.     All other damages to be proven at trial.
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                   42.     Finally, to the extent recovery is had on the alternative breach of contract matter,

                                                            KWT requests its reasonable and necessary attorney’s fees.

                                                                   43.     To the extent allowed by law, KWT requests costs of court, prejudgment interest,

                                                            and post-judgment interest as allowed by law.

                                                                                                      JURY DEMAND

                                                                   44.     KWT herein demands a trial by jury according to Rule 38 of the Federal Rules

                                                            of Civil Procedure of the above matters for all matters which are not subject to the Admiralty

                                                            and Maritime Action.

                                                                                                PRAYER & CONCLUSION

                                                                   WHEREFORE, PREMISES CONSIDERED, KWT prays that:

                                                                           a.      Defendant be cited to appear and answer herein;

                                                                           b.      Plaintiff be awarded its damages from Defendant;
                                                             ORIGINAL COMPLAINT OF KATMAI WATER
                                                             TAXI, LLC
                                                                                                                                                  Page 9 of 10
                                                             Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                              Case
                                                             North   3:21-cv-00110-SLG
                                                                   River Boats              Document 1         Filed 05/07/21 Page
                                                                                                                                Case9No.
                                                                                                                                      of3:21-cv-_________
                                                                                                                                         10
                                                                          c.      Plaintiff be awarded its costs of suit;

                                                                          d.      Pre-judgment and post-judgment interest on all applicable amounts be

                                                                  awarded to Plaintiff at the maximum rate as allowed by law;

                                                                          e.      Plaintiff be entitled to such other and further relief, both at law and in

                                                                  equity, to which it may be justly entitled.

                                                                  DATED this 6th day of May, 2021, at Anchorage, Alaska.

                                                                                                  Attorneys for Plaintiff Katmai Water Taxi, LLC

                                                                                                  HOLMES WEDDLE & BARCOTT, P.C.

                                                                                                  By:    s/ David M. Freeman
                                                                                                        David M. Freeman
                                                                                                        Alaska Bar No. 7808066
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            ORIGINAL COMPLAINT OF KATMAI WATER
                                                            TAXI, LLC
                                                                                                                                                Page 10 of 10
                                                            Katmai Water Taxi, LLC v. NW Bend Boats d/b/a
                                                            CaseRiver
                                                            North  3:21-cv-00110-SLG
                                                                      Boats               Document 1            Filed 05/07/21 Page
                                                                                                                                 Case10
                                                                                                                                      No.of3:21-cv-_________
                                                                                                                                             10
